19-01347-mg           Doc 6      Filed 12/30/19        Entered 12/30/19 14:43:02           Main Document
                                                       Pg 1 of 2


    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
    ------------------------------------------------------------------x
    In re                                                             :
                                                                      :     Chapter 7
    FYRE FESTIVAL LLC,                                                :
                                                                      :    Case No. 17-11883 (MG)
                                       Debtor.                        :
    ------------------------------------------------------------------x
    GREGORY M. MESSER, as Chapter 7 Trustee of the :
    Estate of Fyre Festival LLC,                                      :
                                                                      :
                                               Plaintiff,             :
                                                                      :      Adv. Pro. No. 19-01347 (MG)
                   -against-                                          :
                                                                      :
    KENDALL JENNER INC. and KENDALL                                   :
    JENNER,                                                           :
                                                                      :
                                               Defendants.            :
    ------------------------------------------------------------------x

                                  NOTICE OF JOINT STIPULATION TO
                                      ENTER INTO MEDIATION

           PLEASE TAKE NOTICE, pursuant to the Order Establishing Procedures Governing

Adversary Proceedings Pursuant to 11 U.S.C. §§502, 547, 548 and 550 (the “Procedures Order”)

[Main Case Docket No. 13] and paragraph A.2 of the Avoidance Actions Procedures 1, it is

stipulated and agreed that Plaintiff Gregory M. Messer, as Chapter 7 Trustee (the “Trustee”) of

the Estate of Fyre Festival LLC (the “Debtor”), and Defendants Kendall Jenner Inc. and Kendall

Jenner (the “Defendants” and together with the Trustee, the “Parties”), shall enter into mediation.

                                                 [signature page to follow]




1
 Capitalized terms used but not defined herein, shall have the meanings assigned to them in the Procedures Order
and the Avoidance Action Procedures attached thereto as Exhibit 1.
19-01347-mg    Doc 6    Filed 12/30/19      Entered 12/30/19 14:43:02      Main Document
                                            Pg 2 of 2




 Dated: Santa Monica, California               Dated:   New York, New York
        December 30, 2019                               December 30, 2019

         KINSELLA WEITZMAN ISER                         KLESTADT WINTERS JURELLER
         KAM & ALDISERT LLP                             SOUTHARD & STEVENS, LLP


   By: /s/ Michael J. Kump                        By: /s/ Christopher Reilly
       Michael J. Kump                                Fred Stevens
       Nicholas C. Soltman                            Christopher Reilly
       808 Wilshire Boulevard, 3rd Fl.                200 West 41st Street, 17th Floor
       Santa Monica, California 90401                 New York, New York 10036
       Tel: (310) 566-9855                            Tel: (212) 972-3000
       Email: mkump@kwikalaw.com                      Fax: (212) 972-2245
               nsoltman@kwikalaw.com                  Email: fstevens@klestadt.com
                                                              creilly@klestadt.com
         Counsel to Defendants Kendall
           Jenner Inc. and Kendall Jenner               Counsel to Plaintiff, Gregory M.
                                                          Messer, Chapter 7 Trustee
